Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction and Amendment filed 08/23/2022, wherein claims 5, 8-10, 12-15, 17, 20, 25-27, 29-32, and 34-36 were amended and claims 11, 16, 18, 24, 28 and 37 were cancelled.
	Claims 1-10, 12-15, 17, 19-23, 25-27 and 29-36 are pending.
Priority
	The instant application is a 371 of PCT/US2018/017068 filed 02/06/2018, which claims priority to provisional application 62/454,897 filed 02/06/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 11/06/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
-Figure 22G, as depicted on page 46 of the Drawings is not mentioned in the specification.  Additionally, the bottom of page 46 of the Drawings only references “FIGS. 22A-22F.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Prior to paragraph 68, the alphabetical indicators attached to the figures are recited as uppercase letters.  From paragraph 68-paragraph 72, the alphabetical indicators attached to the figures are recited as lowercase letters.  For consistency and clarity, all the alphabetical indicators attached to the figures should be recited uniformly, i.e., they should all follow the format “FIG. 17A” or should all follow the format “FIG. 17a.”
The disclosure is additionally objected to because it contains embedded hyperlinks and/or other form of browser-executable code on pages 50-51 and 53. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Election/Restrictions
Applicant's election with traverse of a) GPNA as the inhibitor, b) SLC1A5 as the inhibitor target, c) lung cancer as the cancer, 4) cisplatin as the cancer therapeutic, and d) a therapeutic that blocks PD-1 as the immune check-point inhibitor, in the reply filed on 08/23/2022, is acknowledged.  
In the course of the search, the species election was broadened to include a) the chemotherapeutics of claim 20, b) the cancer therapeutics of claim  25, and c) the cancers of claim 5.
The traversal is on the grounds that the Examiner has set out single species which are unduly narrow and has neglected some alternatives, including claims noted as generic.  This is not found persuasive because the technical feature, a glutamine transport inhibitor to treat cancer, is not a special technical feature since US 2013/0065935 to Esslinger (IDS) teaches treating cancer with compounds that reduce glutamine transport.  The inhibitors, inhibitor targets, cancer therapeutics and immune check-point inhibitors, immune modulators and combinations thereof, are genuses which encompasses large numbers of species.  Thus, the species requirement is not unduly narrow.  
Applicant states that claims 25 and 35 are generic, although the Examiner does not include claim 25 or 35 in the listing of generic claims.  While, the examiner agrees that claim 35 is generic, claim 25 is not because it is directed toward specific cancer therapeutics.
Claims 13-14, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10, 12, 15, 17, 19-22, 25-27 and 29-36 are examined on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, 15, 17, 19-22, 25-27 and 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1, 8 and 31-34 are indefinite because they do not recite active detection steps.  For example, claim 1 recites “selecting a subject having a cancer associated with a deregulated NRF2/KEAP1 pathway,” which is not synonymous to detecting a cancer with a deregulated NRF2/KEAP1 pathway in a subject.  As such, it is not clear if the claims include active detection steps or if they do not.
For the purpose of examination, these limitations are interpreted as being a characterization of patients having a cancer associated with a deregulated NRF2/KEAP1 pathway.
Claims 2-10, 12, 15, 17, 19-22, 25-27 and 29-36 are rejected as being dependent on claim 1.
This rejection can be overcome by incorporating the limitations of claim 4 into claim 1.
-The parenthetical recitations, “(SN-38)” and “(topotecan)” in claim 20 render the claim indefinite because it is not clear if these parenthetical recitations limit the terms immediately preceding them.
For the purpose of examination, the information within the parentheses is interpreted as not further limiting the claim.  
-Claim 26 is indefinite because it is confusing.  Does the phrase “said administering” refer to “administration of at least one other cancer therapeutic or chemotherapeutic” recited in claim 17, or does it refer to administering one or inhibitors as recited in claim 1?  If the “said administering” is referring to the cancer therapeutic or chemotherapeutic, how does it further limit claim 17, since claims 17 recites the administration of the inhibitor and the cancer therapeutic/chemotherapeutic?
For the purposes of examination, this phrase is interpreted as administering a cancer therapeutic or chemotherapeutic, and a glutaminase inhibitor.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10, which depends from claim 1, recites a glutamine transporter inhibitor and/or a GPD2 inhibitor as the inhibitors.  However, 1 recites a glutamine transporter inhibitor, a GPD2 inhibitor of combinations thereof as the inhibitors.  As such, claim 10 does not appear to further limit the inhibitors.
For the purposes of examination, the limitations of claim 10 is interpreted as not further limiting claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
	Note: Due to indefiniteness, the claims are interpreted as discussed in the 35 USC 112 rejections above.

	Claims 1-3, 5-10, 15, 17, 19-20, 26-27, 30-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0095190 to Manning (effectively filed 12/09/2016, PTO-892), as evidenced by Jaramillo (Genes & Develop, published 2013, PTO-892).
	Manning ‘190 teaches a method of treating cancer in patients by administering glutamine transport inhibitors (title). The inhibitors modulate ASCT2 function, wherein ASCT2 is SLC1A5 (abstract, paragraph 2).  
	Lung, pancreas, breast, liver, colon prostrate leukemia and other cancers are taught (paragraph 15).  Small-cell and non-small cell lung cancer are specifically taught (paragraph 59).  
	As evidenced by Jaramillo, a) lung cancer is a cancer associated with a deregulated NRF2/KEAP1 pathway, b) NRF2 signaling is increased in a deregulated NRF2/KEAP1 pathway, c) gain of function mutations in NRF2 and loss of function mutations in KEAP1 and CUL3 have been identified in lung cancer in the deregulated NRF2/KEAP1 pathway, and d) Nqo1 is associated with deregulated NRF2/KEAP1 pathways (last paragraph p. 2181-pg. 2183).  
	Inhibiting tumor progression is taught (paragraph 14).  
	The glutamine transport inhibitors can be used as chemotherapeutic agents alone or in combination with other chemotherapeutic agents, such as cisplatin (paragraphs 15, 207).  
	Oral, transdermal, intravenous and other types of administration are taught (paragraph 68).  
	Embodiments of treating cancer with these inhibitors is taught in paragraphs 391-395.
	Fig. 5A-B show a panel of 29 human cancer cell lines exposed to V-9302, a glutamine transport inhibitor.  Cells lines are derived from lung, breast and colorectal cancer (paragraph 24).  Cell lines from H228 cells, lung adenocarcinoma, H441, papillary adenocarcinoma of the lung,   H460, large cell lung cancer, A549, lung adenocarcinoma, H23, lung adenocarcinoma, and others are lung cancer cell lines are taught (sheet 5 of the drawings).  H228 is mediated by a KRAS gene mutation (sheet 5 of the drawings).
	Humans are taught as patients (paragraph 49). 	
	While Manning ‘190 does not teach wherein said administration improves the efficacy of the other cancer therapeutic as compared to when said administration does not occur, it is reasonable to assume that a composition combining a known chemotherapeutic agent, such as a glutamine transport inhibitor, with another known chemotherapeutic agent, would have the same properties since they are administered for the same purpose to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). 
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
	Note: Due to indefiniteness, the claims are interpreted as discussed in the 35 USC 112 rejections above.

Claims 4, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0095190 to Manning (effectively filed 12/09/2016, PTO-892) as applied to claims 1-3, 5-10, 15, 17, 19-20, 26-27, and 30-36 above, and further in view of US 2016/0058759 to Heffernan (published 2016, IDS of 11/06/2019) and Heuvel (Cancer Bio & Ther, published 2012, PTO-892).
Manning ‘190 is applied as discussed above.  
Manning ‘190 additionally teaches that the critical role of glutamine in cancer cell growth and homeostasis suggests the potential of novel therapies targeting glutamine metabolism, but that these efforts have been met with limited success.  Manning teaches that targeting GLS1, while promising, does not fully address extra-mitochondrial roles of glutamine.  However, antagonizing cell-surface glutamine transport, as taught by Manning ‘190, abrogates multiple facets of glutamine metabolism and represents a more efficacious approach (paragraph 3).
While Manning ‘190 teaches a method of treating a subject having a cancer associated with a deregulated NRF2/KEAP1 pathway by administering a glutamine transport inhibitor, it differs from that of the instantly claimed invention in that it does not teach detecting deregulation of the NRF2/KEAP1 pathway in a biological sample from the subject and it does not teach PD-1 inhibitors or radiation therapy.
Heffernan ‘759 teaches that glutamine metabolism is regulated by mitochondrial glutaminase, wherein GSL1 is a mitochondrial glutaminase.  Consistent with the observed dependence of cancer cell lines on glutamine metabolism, Heffernan ‘759 teaches the pharmacological inhibition of GLS to target glutamine addicted tumors.  
Heffernan ’759 teaches that such targeted treatment is hampered by the lack of 
clinical biomarkers to identify sensitive patient populations (paragraph 4).  
	Heffernan ‘759 teaches methods of treating cancer in a subject having an altered NRF2/KEAP1 pathway by determining that the NRF2/KEAP1 pathway in the subject is deregulated and administering a glutaminase inhibitor, wherein the inhibitor prevents the conversion of glutamine to glutathione in the glutamine pathway (abstract, pgs. 35-36, claims 1, 24, paragraph 10). 
	Heffernan teaches the NRF2/KEAP1 pathway as the major regulator of cytoprotective responses to endogenous and exogenous stresses caused by reactive oxygen species and electrophiles.  NRF2 increases the expression of several antioxidant enzymes.  Activation of this pathway is important in preventing human diseases, such as cancer.  High constitutive levels of NRF2 occur in many tumors or cancel cell lines (paragraph 17).  KEAP1 is a substrate adaptor which helps Cullin 3 ubiquitinate NRF2.  Oxidative stress disrupts KEAP1, disrupting its ubiquitination system.  When NRF2 is not ubiquitinated, it builds up in the cytoplasm (paragraphs 18 and 19).
	Heffernan teaches its detection of a clinical biomarker as comprising obtaining a biological sample from a subject to determine whether the NRF2/KEAP1 pathway in a subject is deregulated (paragraph 7).   
	Administering additional pharmaceutically active compounds, such as platinum-based agents, taxane-based agents, an immunotherapy agent/regimen, and a targeted therapy are taught (pg. 36, claims 17-19, 42-44).  Specifically taught are cisplatin and nivolumab, a PD-1 inhibitor (paragraphs 448-449, 448).  
	Administering non-chemical methods of cancer treatment such as radiation therapy, surgery are also taught (pg. 36-37, claims 21-23, 46-48).
	The additional compounds/compositions and treatments can be administered simultaneously or sequentially (paragraph 437).   
	Enhancing the therapeutic effectiveness of the inhibitor by administering another therapeutic agent that also has therapeutic benefit, it taught (paragraph 441).  
	Heuvel teaches the analysis of glutamine dependency in non-small cell lung cancer and teaches that glutamine dependent cell lines, such as those found in non-small cell lung cancer, consume more glutamine than non-cancer cells (title, pg. 1186, Col. 2).  In the process of glutaminolysis, glutamine enters the cell and is then converted by glutaminase (GLS) into glutamate.  Finally, glutamate can be converted into glutathione (pg. 1185, 1st column).  Glutamine depletion and GLS1 inhibition are taught as having similar effects on cell viability and cancer treatment (pg. 1187, Col. 1, pg. 1191).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the step of detecting deregulation of the NRF2/KEAP1 pathway of Heffernan ‘759 to the methods of Manning ‘190, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the step of detecting deregulation of the NRF2/KEAP1 pathway to the methods of Manning ‘190, with a reasonable expectation of success, because a) Manning ‘190 and Heffernan ‘759 are  both directed toward the treatment of glutamine dependent cancers, b)  Manning ‘190 teaches that the inhibition of glutamine transport represents a more efficacious approach than inhibiting GLS1, as taught by Heffernan ‘759, wherein Heuvel teaches glutamine and GLS1 as part of the same glutaminolysis pathway that affect the glutamine dependency of cancer cells, and c) Heffernan ‘759 teaches  the detection of deregulated NRF2/KEAP1 pathway as a biomarker to identify patient populations with cancers that are glutamine dependent.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the PD-1 inhibitor of Heffernan ‘759 to the methods of Manning ‘190, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add PD-1 inhibitor to the methods of Manning ‘190, with a reasonable expectation of success, because Manning ‘190 teaches that its compounds can be used with other chemotherapeutic agents, Heffernan ‘759 teaches that administering another therapeutic agent enhances the therapeutic effectiveness of the primary agent, and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the radiation therapy of Heffernan ‘759 to the methods of Manning ‘190, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add radiation therapy to the methods of Manning ‘190, with a reasonable expectation of success, because Manning ‘190 teaches that its compounds can be used with other chemotherapeutic agents, Heffernan ‘759 teaches that administering another therapeutic agent enhances the therapeutic effectiveness of the primary agent, and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0095190 to Manning (effectively filed 12/09/2016, PTO-892) as applied to claims 1-3, 5-10, 15, 17, 19-20, 26-27, 30-36 above, and further in view of US 2013/0065935 to Esslinger (published 2013, IDS of 11/06/2019).
Manning ‘190 is applied as discussed above.
While Manning ‘190 teaches a method of treating a subject having a cancer associated with a deregulated NRF2/KEAP1 pathway by administering a glutamine transport inhibitor, it differs from that of the instantly claimed invention in that it does not teach GPNA as the glutamine transporter inhibitor.
	Esslinger ‘935 teaches novel inhibitors of the amino acid transporters ASCT1 and ASCT2, and methods of treating cancer (title and abstract).  ASCT2 is SLC1A5 (paragraphs 3, 6).  
	GPNA is taught as an ASCT2 inhibitor (paragraph 4).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the amino acid transport inhibitor of Manning ‘190 with the GPNA of Esslinger ‘935, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the amino acid transport inhibitor of Manning ‘190 with GPNA, with a reasonable expectation of success, because Manning ‘190 teaches amino acid transport inhibitors that inhibit SLC1A5 and Esslinger ’935 teaches GPNA as a glutamine transport inhibitor that inhibits SLC1A5, and substituting equivalents (amino acid transporter inhibitors) known for the same purpose (treating cancer) is prima facie obvious, see MPEP 2144.06. 

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0095190 to Manning (effectively filed 12/09/2016, PTO-892) as applied to claims 1-3, 5-10, 15, 17, 19-20, 26-27, 30-36 above.
Manning ‘190 is applied as discussed above.
While Manning ‘190 teaches a method of treating a subject having a cancer associated with a deregulated NRF2/KEAP1 pathway by administering a glutamine transport inhibitor, it differs from that of the instantly claimed invention in that it does not teach wherein said administration occurs after administration of the at least one other cancer therapeutic.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the methods of Manning, wherein administration of the glutamine transport inhibitor occurs after administration of the at least one other cancer therapeutic, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the methods of Manning, wherein administration of the glutamine transport inhibitor occurs after administration of the at least one other cancer therapeutic, with a reasonable expectation of success, because Manning teaches that the glutamine transport inhibitor compounds can be used as chemotherapeutic agents alone or in combination with other chemotherapeutic agents.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622